Title: To Benjamin Franklin from Chaumont, 14 May 1779
From: Chaumont
To: Franklin, Benjamin


L’orient ce 14 may 1779.
Si vostre Excellence etoit icy, Monsieur Le Docteur, elle verroit avec plaisir Le pavillon americain flotter sur des Vaisseaux franco-americains. J’espere que toutte Cette flotte Legere appareillera du vingt trois au vingt Cinq. Vous devriez venir luy donner vostre Benediction patriarchale, elle en auroit Bezoing, Car les officiers de L’alliance sont prest a devorer leurs Capitaines et Ceux du Bonhomme Richard ne sont pas en trop Bonne intelligence. Je veux Relire L’histoire ancienne pour voir si les peuples qui ont amenés de grandes Revolutions sur le globe, sagitoient entre eux ayant mesme un ennemy a Combattre, et si Cela a été J’en Conclueray que vostre amerique sera le principe d’unne grande Revolution, Car vostre agitation est forte. Et en verité, Je n’ay encore vu de vostre païs, que vostre Excellence parfaittement Sage et Excellente. Aussi avez vous Entraisné Nostre veneration, et Je Crois que sans vous nous n’aurions pas tant aimé vos gens du Nouveau Monde, ils me font assez travailler icy a les accorder et a leur procurer leur immense necessaire.
Si vous n’estes pas en Campagne Je vous suplie d’envoyer aussitost que vous le pourez Ma Lettre a M. de la fayette et Celle a M. de Sartines.
J’embrasse vostre Excellence avec Respect et de tout mon Cœur.
Leray DE Chaumont
M. Adams est toujours CharmantM. Le Docteur franklin.
 
Notation: Chaumont May 14. 79
